Citation Nr: 0032157	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-14 979	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California




THE ISSUE

Entitlement to a higher (compensable) rating for bronchial 
asthma





ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 RO decision which granted service 
connection for bronchial asthma and assigned a 0 percent 
evaluation for such; and the veteran appeals to the Board for 
a higher rating.  In September 1997 and January 1999, the 
Board remanded the claim to the RO for further development.  
The case was returned to the Board in October 2000.

It is noted that service connection for chronic fatigue 
syndrome is not currently before the Board as the veteran did 
not properly appeal such claim by filing a substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

It is also noted that in a VA Form 9, received at the RO in 
April 2000, the veteran indicated she wanted service 
connection for allergies.  This claim should be referred to 
the RO for appropriate action as it has not yet been 
developed for appellate review. 


FINDING OF FACT

The veteran's bronchial asthma is mild in nature, occurring 
several times a year with no clinical findings between 
attacks, and requires intermittent inhalation or oral 
bronchodilator therapy.



CONCLUSION OF LAW

The criteria for no more than a 10 percent rating for 
bronchial asthma have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996 & 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1987 to 
November 1993.  A review of her service medical records shows 
that she was treated for respiratory problems, including 
asthma during active duty.

A few months after her discharge, the veteran filed a claim 
of service connection for asthma, among other things.

The veteran underwent a VA general medical examination in 
February 1994.  A report of the examination findings revealed 
that she had been diagnosed as having bronchial asthma in 
1991 and took Intal on a regular basis, which controlled her 
respiratory symptoms well.  Following an objective 
examination, the diagnoses included bronchial asthma.

By a June 1994 RO decision, service connection was granted 
for bronchial asthma and a 0 percent evaluation was assigned 
under Diagnostic Code 6602.  

A February 1998 VA compensation report shows that the veteran 
reported that her asthma had been less severe since she had 
been out of service.  She said that she had sporadic episodes 
during the year, at which time she used an inhaler 
(Proventil).  She said she had never been hospitalized for 
her condition.  The diagnoses included bronchial asthma.

A June 1998 VA compensation examination report shows that the 
veteran reported having asthmatic attacks once or twice a 
month in 1989.  Now, she said, she had attacks about once per 
week.  Between attacks, she said, she was absolutely 
symptomless and had no difficulty with her normal activities 
of daily living.  She said that the dyspnea was not 
precipitated by exertion but more likely precipitated by 
allergies.  She related that she took Proventil MDI during 
attacks, as required.  Generally, she stated that one 
treatment with the inhaler was sufficient to alleviate her 
symptomatology.  She said she had not undergone 
hospitalizations and had not lost time from work as a result 
of having asthma.  She also said she had no significant 
disability as a result of asthma or treatment for such.  PFTs 
revealed that her FEV1 was 37 percent of predicted value.  It 
was concluded that the PFTs indicated severe obstruction.  
Her cooperation, during testing, was described as poor and 
questionable.  It was also noted that the veteran did not 
appear to do as well as she was capable of doing.  The 
diagnosis was allergic bronchial asthma by history with a 
normal examination today.  It was noted PFTs were probably 
not optimal as the veteran did not perform as well as 
possible. 

An April 2000 VA compensation examination report shows that 
the veteran reported that she was on medication for her 
asthma.  She said she had last been seen for treatment of 
asthma over one year earlier by the VA.  She reported she 
took Proventil two to three times per week; and she said she 
got the inhaler from her mother, who also had asthma.  She 
said she got flare ups of her asthma during the beginning of 
each season (i.e. about 4 times per year) when her allergies 
were worse.  She said she had never been to the emergency 
room and did not have unscheduled doctor's visits for 
treatment of asthma; and she indicated she was not limited by 
her asthma.  She related she was not particularly short of 
breath, and had a cough which was intermittent in nature.  
The assessment was asthma.  It was noted that the veteran's 
history and claims file was consistent for asthma.  It was 
noted that at the time of the physical examination she did 
not have a flare of asthma and that such only became 
symptomatic intermittently.  It was noted that she was not 
limited by this problem and used her inhaler two to three 
times per week.  PFTs showed that her predicted value for 
FEV1 was 109 percent, and her predicted value was 114 percent 
for FEV1/FVC. 

II.  Legal Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The provisions of the VA rating schedule for determining the 
disability evaluations for respiratory disorders were changed 
effective October 7, 1996.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In the instant case, 
the claim for an increased rating for bronchial asthma will 
be considered in light of both the old and new rating 
criteria, and that most favorable to the veteran will be 
applied.  Id.  

Under the old regulations which were in effect prior to 
October 7, 1996, a 10 percent rating was warranted when 
bronchial asthma was mild with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent is warranted when bronchial 
asthma was moderate with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
warranted when bronchial asthma was severe, with frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor is 
precluded.  Finally, a 100 percent rating was warranted when 
bronchial asthma was pronounced, with asthmatic attacks very 
frequently accompanied with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

Under the new or revised regulations, in effect from October 
7, 1996, bronchial asthma manifested by FEV-1 of 71 to 80 
percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent rating.  A 30 percent rating is warranted for 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, daily inhalational or bronchodilator therapy, or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Finally, a 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted, 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2000).

A review of the evidence shows that the veteran reported, 
during a February 1998 VA examination, her asthmatic attacks 
had decreased in severity since her service discharge.  She 
related she had sporadic asthmatic episodes during the year 
and used an inhaler during such episodes.  At a June 1998 VA 
examination, she reported that the frequency of her asthmatic 
attacks had increased in frequency and manifested about once 
per week.  She again related she used an inhaler.  She said 
that her dyspnea was not precipitated by exertion.  Between 
attacks, she said, she was absolutely symptomless.  PFTs were 
performed and it was indicated that her FEV1 was 37 percent 
of the predicted value.  Notably, the examiner pointed out 
that the veteran's cooperation during the PFTs was poor and 
that it did not appear that she performed as well as she was 
capable of performing.  Given the ambiguous nature of the 
aforementioned findings, the Board remanded the veteran's 
claim to the RO for further development in 1999.  In April 
2000, the veteran underwent another VA compensation 
examination, during which she related that she got flare-ups 
of asthma about four times per year, during the beginning of 
each season (e.g. spring and fall etc.).  She also related 
that she used an inhaler, which she got from her mother (who 
also had asthma) not from a health care professional.  She 
indicated that she had not received VA treatment for over 1 
year.  She related that her asthma did not limit her and that 
she had never been to the emergency room or had unscheduled 
doctor's visits.  PFTs revealed that her FEV1 was 109 percent 
of the predicted value and her FEV1/FVC was 114 percent of 
the predicted value.

Applying the old criteria to the veteran's case, it is 
concluded that the aforementioned findings tend to show that 
the veteran has bronchial asthma attacks several times a year 
with no clinical findings in between attacks; and such 
findings are productive of disability warranting an increased 
rating to 10 percent rating under Diagnostic Code 6602.  The 
record does not reveal findings which are supportive of more 
than a 10 percent rating.  In this regard, it is noted that 
the veteran has repeatedly indicated that she does not have 
moderate dyspnea on exertion between asthmatic attacks.  It 
is notable that she last reported during an April 2000 
examination that she tends to experience asthmatic flare-ups 
or attacks only 4 times per year, during the beginning of 
each season.  Further, her asthmatic treatment does not 
involve emergency room or unscheduled doctor's visits; and 
she has indicated that her asthma does not limit her 
activities.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996). 

The veteran also meets the requirements for an increased 
rating to 10 percent under the new criteria.  While the 
veteran does not have bronchial asthma manifested by FEV-1 of 
71 to 80 percent of the predicted value or FEV-1/FVC of 71 to 
80 percent of the predicted value, she does indeed require 
intermittent inhalation therapy.  Accordingly, she is 
deserving of an increased rating to 10 percent under the new 
or revised version of Diagnostic Code 6602.  A higher than 10 
percent rating is not warranted as there is no evidence 
demonstrating that she requires daily inhalational or 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  Further, there is no competent evidence showing 
that her predicted FEV-1 or FEV-1/FVC values meet the 
criteria for more than a 10 percent rating.  In this regard 
the PFT results obtained during a June 1998 VA examination 
are not for application as it was determined that her 
cooperation was poor and that she could have performed better 
had she applied herself.  

In conclusion, the veteran is deserving of no more than a 10 
percent rating under the new or old versions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2000).  Consideration of 
whether the veteran is entitled to a "staged" rating for 
her service-connected bronchial asthma as prescribed by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999) has been 
made.  The Board finds, however, that the veteran's service-
connected bronchial asthma is shown to have warranted the 
assignment of a 10 percent rating during the entire course of 
this appeal.  

Additional Matters

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's respiratory disability has not 
resulted in any periods of hospitalization since service; nor 
is it shown by the evidence to present marked interference 
with employment.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that her service-connected 
bronchial asthma is unusual, or causes marked interference 
with daily activities other than as contemplated within the 
schedular provisions discussed herein.


ORDER

An increased rating, to 10 percent, for bronchial asthma is 
granted.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

